Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

DETAILED ACTION
The instant application having Application No. 16/831,763 is presented for examination by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 10-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

As per claims 7 and 16 the model lacks antecedent basis.  As per claims 10 and 19, the machine learning model lacks antecedent basis.  Appropriate correction is required.
Dependent claims 11-18 and 20 are likewise rejected for inheriting the antecedent basis error.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP Application Publication 2009/0254971 to Herz et al., hereinafter Herz.

As per claims 1, 10 and 19, HERZ discloses a method; a system comprising: one or more data processors (query execution module contains the processor that performs instructions on behalf or agents; para [0086]); and a non-transitory computer readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform actions (server software, inherently having a computer readable storage medium containing instructions where query execution module contains the processor {data processor) that performs instructions on behalf of agents; para [0086], [0569]); and a
computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause one or more data processors to perform actions (server software (computer-program product), inherently having a machine readable storage medium including instructions where query execution module contains the processor (data processor) that performs instructions on behalf of agents; para [0086]. [05691), respectively, 

receiving, at a data processing system {SDI Data warehouse; para [0036}), an algorithm and input data requirements associated with the algorithm (various types or queries can be executed including allowing general purpose program to run on the server; SELECT records with property X1 is the data input requirement; PROCESS records with methods Y1 is the algorithm; para [0028), [0029], [0204], [0205)), 
wherein the input data requirements include optimization and/or validation selection criteria for data assets to be run on the algorithm (records with property X1; para [02041); 
identifying, by the data processing system, the data assets as being available from a data host based on the optimization and/or validation selection criteria for the data assets (records are selected which have the required property; para [02341); curating, by the data processing system, the data assets within a data storage structure within infrastructure of the data host (table or data record pointers is augmented with temporary pointers to records with this property; para [0234)); 
preparing, by the data processing system, the data assets within the data storage structure for processing by the algorithm (table of data record pointers is augmented  with temporary pointers to records with this property; para [02341); 
integrating, by the data processing system, the algorithm into a secure capsule computing framework (allowing an agent's query program to execute within the SDI data warehouse; para [0029), (00361), 
wherein the secure capsule computing framework serves the algorithm to the data assets within the data storage structure in a secure manner that preserves privacy of the data assets and the algorithm ("firewall" between the data and the state of the query execution; para [0217)); and 
running, by the data processing system, the data assets through the algorithm (the method specified by PROCESS is executed on the records which met the specified property; para (0210], [0235]).

As per claims 2, 11, and 20, Herz teaches the algorithm and input data requirements are received from an algorithm developer (0662 and 0656), which is a different entity from the data host, and the optimization and/or validation selection criteria define characteristics, formats and requirements for the data assets to be run on the algorithm (0663-0665).
As per claims 3 and 12, Herz teaches the characteristics and the requirements of the data assets are defined based on: (i) the environment of the algorithm (0663), (ii) distribution of examples in the input data, (iii) parameters and types of devices generating the input data, (iv) variance versus bias, (v) tasks implemented by the algorithm, or (vi) any combination thereof.
As per claims 4 and 13, Herz teaches the identifying is performed using differential privacy for sharing information within the data assets by describing patterns of groups within the data assets while withholding private information about individuals in the data assets (0049), wherein the curating comprises selecting the data storage structure from multiple data storage structures and provisioning the data storage structure [table records with data record pointers] within the infrastructure of the data host (0213-0214), and wherein the selection of the data storage structure is based on a type of the algorithm, a type of data within the data assets (0215-0216), system requirements of the data processing system, or a combination thereof.
As per claims 5 and 14, Herz teaches comprising onboarding (0076), by the data processing system, the data host, wherein the onboarding comprises confirming that the use of the data assets with the algorithm is in compliance with data privacy requirements (0049, 0079-0080).
As per claims 6 and 15, Herz teaches the preparing the data assets comprises applying one or more transforms to the data assets, annotating the data assets, harmonizing the data assets, or a combination thereof (0236).
As per claims 7 and 16, Herz teaches creating multiple instances of the model, splitting the data assets into sets of training data and one or more sets of testing data (0657-0658), training the multiple instances of the model on the sets of training data (0659), integrating results from the training each of the multiple instances of the model into a fully federated model (0658-0659), running the one or more sets of testing data through the fully federated model (0659), and computing performance of the fully federated model based on the running of the one or more sets of testing data (0659).
As per claims 8 and 17, Herz teaches splitting the data assets in one or more sets of validation data, running the one or more sets of validation data through the algorithm, and computing performance of the algorithm based on the running of the one or more sets of validation data (0658-0659).
As per claims 9 and 18, Herz teaches the secure capsule computing framework is provisioned within a computing infrastructure configured to accept encrypted code required to run the algorithm (0075-0076), and wherein the provisioning the computing infrastructure comprises instantiating the secure capsule computing framework on the computing infrastructure, depositing, by the algorithm developer, the encrypted code inside the secure capsule computing framework (0074-0075), and once the secure capsule computing framework is instantiated, decrypting the encrypted code (0073 and 0076).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.  The cited NPL is particular relevant to preserving privacy during machine learning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431